DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks regarding the 35 USC § 103 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1-3 and 6-9, and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tian et al (United States Patent Application Publication 20170123849) in view of Cowperthwaite et al. (United States Patent Application Publication 20050210158).
As per claim 1, Tian teaches the invention substantially as claimed including apparatus comprising:
	a first processing unit configured to implement virtual machines ([0012], either or both of the client computing device 110 and the server computing device 142 may be equipped with a graphics processing unit 126, 152 and a virtualization service 132, 162 that can provide GPU virtualization including a GPU scheduler module 138…The illustrative virtualization service 132, 162 is configured to establish a virtualization environment for the GPU 126, 152 that includes multiple different virtual machines (VMs); and [0046], computing device 110, 142 receives a GPU submission from a VM, where the VM is one of multiple VMs established by a GPU virtualization service of the computing device 110, 142);
	a second processing unit configured to implement acceleration modules ([0012], graphics processing unit" or "GPU" may be used herein to refer to…any other device or circuit that can be used by the computing device 110, 142 to accelerate graphics tasks and/or other computing operations that would benefit from accelerated processing; and [0025], The server computing device 142 further includes the GPU 152, render engines 154, the GPU memory 156, and command buffers 15; [0026], The render engines 154 may each be configured to handle a specific type of GPU task) configured to perform operations for the virtual machines (Abstract, The GPU scheduler receives GPU commands from the different virtual machines, wherein the virtual machines are configured to provide first packets including information identifying at least one of a task and data ([0029], Through the virtualization service 162, the command buffers 158 are virtualized so that each VM established by the virtualization service 162 includes a set of the command buffers 158 (e.g., 3D, blitter, video, and video encoding/decoding command buffers in each VM), each of which is parsed by a different command parser; and [0046], receives a GPU submission from a VM, where the VM is one of multiple VMs established by a GPU virtualization service of the computing device 110, 142, and the VM has a number of different command buffers and a native graphics driver. The submission includes GPU commands from the different command buffers of the VM.), wherein the first packets comprise information indicating one of the operations and one of the virtual machines ([0039], The command scanner module 314, 316 may determine a command type for each of the GPU commands of the VM and store data indicating the command type in the command database 318, 320, as well. The command type may correspond to the type of task to be performed by the GPU 152 or the particular render engine 154 to perform the task, e.g., 3D, blitter, video, video encoding/decoding; [0036], The GPU scheduler module 214 evaluates the GPU commands of all of the command buffers of all of the VMs, and, in response to output of the evaluating of the GPU commands, dynamically selects a scheduling policy from a number of different scheduling policies; Examiner Note: Each VM has its own corresponding set of command buffers. In order to identify the commands, the system must identify the various ; and 
	first … queues accessible to the first processing unit and the second processing unit ([0016], portions of the CPU memory 116 at least temporarily store command buffers and GPU commands that are created by the CPU 112, and portions of the GPU memory 128 at least temporarily store the GPU commands received from the CPU memory 116 by, e.g., direct memory access), wherein the virtual machines are configured to provide the first packets to at least one of the acceleration modules via the first queues ([0026], The GPU 152 includes a number of render engines 154, which may be embodied as hardware execution units of the GPU 152…The render engines 154 may each be configured to handle a specific type of GPU task; [0032], As an example, suppose the per-ring scheduling policy 186 receives and schedules a GPU workload from a 3D ring buffer of a first virtual machine, VM1, for execution by a 3D engine 154. The per-ring scheduling policy 186 also receives a GPU workload from a blitter ring buffer of another virtual machine, VM2; and [0035], The command buffers 220 of each VM include, for example, 3D, blitter, video, and video encoding/decoding ring buffers. The graphics driver modules 216, 218 may each submit non-privileged commands 230, 232 directly to the GPU hardware 152)… and 
	wherein the information identifying the at least one of the task and the data is stored in a memory location that is shared by the first processing unit and the second processing unit and that stores the at least one of the task and the data ([0027], Portions of the CPU memory 150 may at least temporarily store command buffers and GPU commands that are created by the CPU 144, and portions of the GPU memory 156 at least temporarily store the GPU commands in command buffers 158. The GPU commands are transferred by the CPU 144 
	Tian fails to specifically teach, …second queues accessible to the first processing unit and the second processing unit; and wherein the at least one of the acceleration modules is configured to provide second packets including information identifying results of operations performed on at least one of the task and the data to the indicated one of the virtual machines via the second queues respectively associated with the virtual machines.
	However, Cowperthwaite teaches, second queues accessible to the first processing unit and the second processing unit ([0022], each Virtual Machine on Host 100 is assigned a region of memory in which the frame-buffers and the physical memory backing GTT 210 reside; [0023], if VM 110 is the Focus VM, Active GTT 240 represents the contents of GTT 210 and all changes written to Active GTT 240 may be propagated to GTT 210. To ensure that the output from the Focus VM is maintained on Display Device 170, Enhanced VMM 230 may copy the PTEs in GTT 210 that represent the frame-buffer(s) of the Focus VM to a second, unused, region of GTT 210 (i.e., at a predetermined offset); and [0024], even when another Virtual Machine is currently executing and submitting commands to Graphics Accelerator 200. Other Virtual Machines (i.e., the non-Focus VMs) may continue to submit commands to Graphics Accelerator 200, and these commands may be executed and rendered into the corresponding frame-buffer of the other Virtual Machine); and 
	wherein the at least one of the acceleration modules is configured to provide second packets including information identifying results of operations performed on at least one of the task and the data to the indicated one of the virtual machines via the second queues respectively associated with the virtual machines ([0022], there are two logical "partitions" to Graphics Accelerator 200, namely the "render" partition and the "display" partition. The rendering partition of the device handles the execution of graphics instructions and the generation of the contents of the frame-buffer…This partitioning of Graphics Accelerator 200 means that the rendering engine may be directed to render into one region of memory while the other partition is displaying from another; see also claim 3).

	Tian and Cowperthwaite are analogous because they are each related to GPU acceleration for virtual machines.  Tian teaches a method of GPU acceleration in a virtual environment using queues for each virtual machine (Abstract, workload submissions for a graphics processing unit (GPU) in a virtualization environment include a GPU scheduler embodied in a computing device. The virtualization environment includes a number of different virtual machines that are configured with a native graphics driver. The GPU scheduler receives GPU commands from the different virtual machines, dynamically selects a scheduling policy, and schedules the GPU commands for processing by the GPU).  Cowperthwaite also teaches a method of GPU acceleration in a virtual environment using queues for each virtual machine ([0016], Enhanced VMM 230 may manage access to Graphics Accelerator 200 such that each Virtual Machine on Host 100 may directly access the device; [0017], Enhanced VMM 230 may associate portions of Enhanced VMM Memory 235 to specific Virtual Machines to enable storing and/or retrieval of the execution state information for Graphics Accelerator 200). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that based 

As per claim 2, Tian teaches, wherein the first processing unit is a central processing unit that comprises a plurality of processor cores configured to implement the virtual machines ([0014], client computing device 110 includes a central processing unit (CPU) 112; and [0015], the CPU 112 may be embodied as a … multi-core processor(s)), and  
wherein the second processing unit is a graphics processing unit that comprises a plurality of compute units configured to implement the acceleration modules ([0012], “graphics processing unit" or "GPU" may be used herein to refer to…any other device or circuit that can be used by the computing device 110, 142 to accelerate graphics tasks and/or other computing operations that would benefit from accelerated processing; [0025], The server computing device 142 further includes the GPU 152, [and] render engines 154; and [0026], The GPU 152 includes a number of render engines 154, which may be embodied as hardware execution units of the GPU 152, e.g., an array of processor cores or parallel processors, each of which can execute a number of parallel threads).

As per claim 3, Tian teaches,  wherein at least one of the acceleration modules is at least one of a classification module to classify at least one of the first packets and the second packets ([0038], the server computing device 142 establishes an environment 300 during operation. The environment 300 includes the …command scanner modules 314, 316; and [0039], , an encryption module to encrypt or decrypt information included in at least one of the first packets and the second packets, a deep packets inspection (DPI) module to inspect at least one of the first packets and the second packets for at least one of a virus or an anomaly, and a compression module to compress or decompress information included in at least one of the first packets and the second packets.

As per claim 6, Tian  teaches, wherein each of the virtual machines is associated with a different one of the first queues ([0029], each VM established by the virtualization service 162 includes a set of the command buffers 158 (e.g., 3D, blitter, video, and video encoding/decoding command buffers in each VM)) …, wherein each of the first queues is configured to receive information indicating the at least one of the task and the data only from the indicated one of the virtual machines ([0029], the command buffers 158 are virtualized so that each VM established by the virtualization service 162 includes a set of the command buffers 158; and [0051], The computing device includes a virtualization service to establish a virtualization environment including a plurality of virtual machines, where each of the virtual machines includes a graphics driver to communicate with the GPU and a plurality of command buffers to store GPU commands) and provide the information indicating the at least one of the task and the data to the indicated one of the acceleration modules ([0026], The GPU 152 includes a number of render engines 154, which may be embodied as hardware …
	Tian fails to specifically teach wherein each of the virtual machines is associated with … a different one of the second queues; and wherein each of the second queues is configured to receive information indicating results of an operation performed by the indicated one of the acceleration modules and provide the information indicating the results to only the indicated one of the virtual machines.
	However, Cowperthwaite teaches, wherein each of the virtual machines is associated with … a different one of the second queues ([0022], each Virtual Machine on Host 100 is assigned a region of memory in which the frame-buffers and the physical memory backing GTT 210 reside; and [0024], even when another Virtual Machine is currently executing and submitting commands to Graphics Accelerator 200. Other Virtual Machines (i.e., the non-Focus VMs) may continue to submit commands to Graphics Accelerator 200, and these commands may be executed and rendered into the corresponding frame-buffer of the other Virtual Machine); and 
	wherein each of the second queues is configured to receive information indicating results of an operation performed by the indicated one of the acceleration modules and provide the information indicating the results to only the indicated one of the virtual machines ([0022], each Virtual Machine on Host 100 is assigned a region of memory in which the frame-buffers and the physical memory backing GTT 210 reside …there are two logical "partitions" to Graphics Accelerator 200, namely the "render" partition and the "display" partition. The rendering partition of the device handles the execution of graphics instructions and the generation of the contents of the frame-buffer… the rendering engine may be directed to render into one region of memory; and [0024], even when another Virtual Machine is currently executing and submitting commands to Graphics Accelerator 200. Other Virtual Machines (i.e., the non-Focus VMs) may continue to submit commands to Graphics Accelerator 200, and these commands may be executed and rendered into the corresponding frame-buffer of the other Virtual Machine; see also claim 3).  

As per claim 7, Tian teaches, wherein each of the acceleration modules is associated with a different one of the first queues ([0028], the computing device 142 implements a different command buffer for each of the render engines 154)…, wherein each of the first queues is configured to receive information indicating the at least one of the task and the data from the virtual machines([0016], portions of the CPU memory 116 at least temporarily store command buffers and GPU commands that are created by the CPU 112) and provide the information indicating the at least one of the task and the data only to the indicated one of the acceleration modules ([0026], The GPU 152 includes a number of render engines 154, which may be embodied as hardware execution units of the GPU 152…The render engines 154 may each be configured to handle a specific type of GPU task; [0028], the computing device 142 implements a different command buffer for each of the render engines 154;  [0032], As an example, suppose the per-ring scheduling policy 186 receives and schedules a GPU workload 
	Tian fails to specifically teach, wherein each of the acceleration modules is associated with a different one of the second queues; and wherein each of the second queues is configured to receive information indicating results of an operation performed by the indicated one of the acceleration modules and provide the information indicating the results to the indicated one of the virtual machines.
	However, Cowperthwaite teaches, wherein each of the acceleration modules is associated with a different one of the second queues ([0028], the computing device 142 implements a different command buffer for each of the render engines 154); and 
	wherein each of the second queues is configured to receive information indicating results of an operation performed by the indicated one of the acceleration modules and provide the information indicating the results to the indicated one of the virtual machines ([0022], each Virtual Machine on Host 100 is assigned a region of memory in which the frame-buffers and the physical memory backing GTT 210 reside …there are two logical "partitions" to Graphics Accelerator 200, namely the "render" partition and the "display" partition. The rendering partition of the device handles the execution of graphics instructions and the generation of the contents of the frame-buffer… the rendering engine may be directed to render into one region of memory; and [0024], even when another Virtual Machine is currently 

As per claim 8, Tian teaches, wherein the first processing unit is configured to implement a plurality of application virtual machines ([0035], The privileged virtual environment (which may be referred to as "domain 0" in some implementations) includes an executing instance (GPU scheduler module 214) of the GPU scheduler module 176 and an executing instance (graphics driver module 216) of the graphics driver module 164; and [0036], The various modules and components of the environment 200 (e.g., the GPU scheduler module 214) may be embodied as hardware, firmware, software, or a combination thereof. Additionally, in some embodiments, some or all of the modules of the environment 200 may be integrated with, or form part of, other modules or software/firmware structures) associated with the acceleration modules ([0035], Privileged GPU commands 224 are handled by the GPU scheduler module 214; [0036], The GPU scheduler module 214 evaluates the GPU commands of all of the command buffers of all of the VMs, and, in response to output of the evaluating of the GPU commands, dynamically selects a scheduling policy from a number of different scheduling policies. The GPU scheduler module 214 schedules at least one of the GPU commands for processing by the GPU according to the dynamically selected scheduling policy) , wherein each of the plurality of application virtual machines receives the information indicating the at least one of the task and the data from the virtual machines ([0036], privileged virtual environment (which may be referred to as "domain 0" in some implementations) includes an VMs 212 includes an executing instance (graphics driver module 218) of the graphics driver module 164; and [0037], To trigger the operation of the GPU scheduler module 214, in some embodiments, the graphics driver module 216, 218 queues the GPU commands 224 into the command buffers 220 and then writes a memory mapped input-output (MMIO) register (tail) to initiate parsing of the queued commands by the command parsers 222. In a virtual environment (e.g., the environment 200), the last MMIO write is trapped, so that the GPU scheduler module 214 can perform scheduling of the VMs' GPU commands) and provides the information to one of the first queues associated with the acceleration module associated with the application virtual machine ([0028], the computing device 142 implements a different command buffer for each of the render engines 154; [0035], Each of the VMs 212 includes … an instance (command buffer 220) of each the command buffers 158…The command buffers 220 of each VM include, for example, 3D, blitter, video, and video encoding/decoding ring buffers; and [0037], the graphics driver module 216, 218 queues the GPU commands 224 into the command buffers 220).
	Tian fails to specifically teach,  and wherein each of the plurality of application virtual machines receive the information indicating the results of the operation performed by the indicated one of the acceleration modules and provides the information indicating the results to the indicated one of the virtual machines.
	However Cowperthwaite teaches,  wherein each of the plurality of application virtual machines receive the information indicating the results of the operation performed by the indicated one of the acceleration modules and provides the information indicating the results to the indicated one of the virtual machines ([0022], each Virtual Machine on Host .

As per claim 9. Fonseca teaches, wherein the memory implements at least one third queue ([0027], portions of the CPU memory 150 may at least temporarily store command buffers and GPU commands that are created by the CPU 144) configured to receive packets from a network interface card and provide the packets to at least one of the first queues ([0012], The client computing device 110 and the server computing device 142 are communicatively coupled to one or more networks 140; [0020], The computing device 110 further includes a communication subsystem 122, which may be embodied as any communication circuit, device, or collection thereof, capable of enabling communications between the computing device 110 and other electronic devices; [0027], The GPU commands are transferred by the CPU 144 to the command buffers 158 by the direct memory access subsystem 148. The direct memory access (DMA) subsystem 148 facilitates data transfer between the CPU memory 150 and the GPU memory 156. In some embodiments, the DMA subsystem 148 allows the GPU 152 to directly access the CPU memory 150 and allows the CPU 144 to directly access 

As per claim 11, Tian fails to specifically teach, wherein the first processing unit is configured to implement a first memory management unit to map virtual addresses used by the virtual machines to physical addresses in the memory, and wherein the second processing unit is configured to implement a second memory management unit to map virtual addresses used by the plurality of acceleration modules to physical addresses in the memory.
	However, Cowperthwaite teaches, wherein the first processing unit is configured to implement a first memory management unit to map virtual addresses used by the virtual machines to physical addresses in the memory ([0011], a virtual-machine monitor ("VMM 130") typically runs on the host platform and presents an abstraction(s) and/or view(s) of the platform (also referred to as "virtual machines" or "VMs") to other software. Although only two VM partitions are illustrated ("VM 110" and "VM 120", hereafter referred to collectively as "Virtual Machines"), these Virtual Machines are merely illustrative and additional virtual machines may be added to the host; and [0014], VMM 130 typically emulates the physical device (i.e., implements a software "copy" of the device for each Virtual Machine), and arbitrates access of the emulated devices to the physical device. In other words, VMM 130 may enable multiple emulated ("virtual") instantiations of the devices, thus allowing each Virtual Machine to seem to have direct access to some set of devices (illustrated conceptually in FIG. 1 as Emulated Devices 113 and 114 on VM 110, corresponding to Physical Device 150 and 160, and Emulated Devices 123 and 124 on VM 120, also corresponding to Physical Device 150 and 160). Although in reality, the Virtual Machines do not have direct access to and/or control of the devices, VMM 130 may manage access to the physical devices according to some predetermined scheme such that the Guest OS and Guest Software in the Virtual Machines are unaware of their lack of direct  and 
	wherein the second processing unit is configured to implement a second memory management unit to map virtual addresses used by the plurality of acceleration modules to physical addresses in the memory (Cowperthwaite, [0021], Graphics Accelerator 200 may belong to the family of graphics devices known as "Unified Memory Devices" that typically utilize the host computer memory as graphics memory. Unified Memory Device employ a Graphics Translation Table ("GTT 210") which includes an array of Page Table Entries ("PTEs") that maps the graphics memory space (i.e., the memory allocated to Graphics Accelerator 200) to the address space of physical memory on Host 100 ("host physical memory").). 

As per claim 12, this is the “method claim” corresponding to claim 1 and is rejected for the same reasons. The same motivation used in the rejection of claim 1 is applicable to the instant claim.
As per claim 13, this claim is similar to claim 3 and is rejected for the same reasons.

As per claim 14, Tian teaches, wherein providing the information identifying the at least one of the task and the data to the indicated one of the plurality of acceleration modules via the plurality of first queues comprises providing the information identifying the at least one of the task and the data to the indicated one of the plurality of acceleration modules via a plurality of first queues implemented in a memory shared by the first processing unit and the second processing unit  ([0026], The GPU 152 includes a number of render engines 154, which may be embodied as hardware execution units of the GPU 152…The render engines 154 may each be configured to handle a specific type of GPU task; [0028], the computing device 142 implements a different command buffer for each of the render engines 

As per claim 15, Cowperthwaite teaches, wherein receiving the information identifying the results of the operations via the plurality of second queues comprises receiving the information identifying the results of the operations via a plurality of second queues implemented in the memory shared by the first processing unit and the second processing unit ([0022], each Virtual Machine on Host 100 is assigned a region of memory in which the frame-buffers and the physical memory backing GTT 210 reside …there are two logical "partitions" to Graphics Accelerator 200, namely the "render" partition and the "display" partition. The rendering partition of the device handles the execution of graphics instructions and the generation of the contents of the frame-buffer… the rendering engine may be directed to render into one region of memory; and [0024], even when another Virtual Machine is currently executing and submitting commands to Graphics Accelerator 200. Other Virtual Machines (i.e., the non-Focus VMs) may continue to submit commands to Graphics Accelerator 200, and these commands may be executed and rendered into the corresponding frame-buffer of the other Virtual Machine, see also claim 3).

As per claim 16, Tian teaches, wherein providing the information identifying the at least one of the task and the data to the indicated one of the plurality of acceleration modules from the indicated one of the plurality of virtual machines comprises providing the information identifying the at least one of the task and the data only to one of the plurality of first queues that is associated with the indicated one of the plurality of virtual machines ([0029], the command buffers 158 are virtualized so that each VM established by the virtualization service 162 includes a set of the command buffers 158).
	Tian fails to specifically teach, wherein receiving information identifying the results of the operations performed by the indicated one of the plurality of acceleration modules at the first virtual machine comprises receiving the information identifying the results of the operations only from the one of the plurality of first queues that is associated with indicated one of the plurality of virtual machines.
	However, Cowperthwaite teaches, wherein receiving information identifying the results of the operations performed by the indicated one of the plurality of acceleration modules at the first virtual machine comprises receiving the information identifying the results of the operations only from the one of the plurality of first queues that is associated with indicated one of the plurality of virtual machines ([0022], each Virtual Machine on Host 100 is assigned a region of memory in which the frame-buffers and the physical memory backing GTT 210 reside …there are two logical "partitions" to Graphics Accelerator 200, namely the "render" partition and the "display" partition. The rendering partition of the device handles the execution of graphics instructions and the generation of the contents of the frame-buffer… the rendering engine may be directed to render into one region of memory; and [0024], even when another Virtual Machine is currently executing and submitting commands to Graphics Accelerator 200. Other Virtual Machines (i.e., the non-Focus VMs) may continue to submit 

As per claim 17, Tian teaches, wherein providing the information identifying the at least one of the task and the data to indicated one of the plurality of acceleration modules from the indicated one of the plurality of virtual machines comprises providing the information identifying the at least one of the task and the data only to one of the plurality of first queues that is associated with the indicated one of the plurality of acceleration modules ([0026], The GPU 152 includes a number of render engines 154, which may be embodied as hardware execution units of the GPU 152…The render engines 154 may each be configured to handle a specific type of GPU task; [0028], the computing device 142 implements a different command buffer for each of the render engines 154;  [0032], As an example, suppose the per-ring scheduling policy 186 receives and schedules a GPU workload from a 3D ring buffer of a first virtual machine, VM1, for execution by a 3D engine 154. The per-ring scheduling policy 186 also receives a GPU workload from a blitter ring buffer of another virtual machine, VM2); and [0035], The command buffers 220 of each VM include, for example, 3D, blitter, video, and video encoding/decoding ring buffers. The graphics driver modules 216, 218 may each submit non-privileged commands 230, 232 directly to the GPU hardware 152).
	Tian fails to specifically teach, wherein receiving information identifying the results of the operations performed by the indicated one of the plurality of acceleration modules at the indicated one of the plurality of virtual machines comprises receiving the information identifying the results of the operations only from the one of the plurality of first queues that is associated with the indicated one of the plurality of acceleration modules.
	However, Cowperthwaite teaches, wherein receiving information identifying the results of the operations performed by the indicated one of the plurality of acceleration modules at the indicated one of the plurality of virtual machines comprises receiving the information identifying the results of the operations only from the one of the plurality of first queues that is associated with the indicated one of the plurality of acceleration modules ([0022], each Virtual Machine on Host 100 is assigned a region of memory in which the frame-buffers and the physical memory backing GTT 210 reside …there are two logical "partitions" to Graphics Accelerator 200, namely the "render" partition and the "display" partition. The rendering partition of the device handles the execution of graphics instructions and the generation of the contents of the frame-buffer… the rendering engine may be directed to render into one region of memory; and [0024], even when another Virtual Machine is currently executing and submitting commands to Graphics Accelerator 200. Other Virtual Machines (i.e., the non-Focus VMs) may continue to submit commands to Graphics Accelerator 200, and these commands may be executed and rendered into the corresponding frame-buffer of the other Virtual Machine; see also claim 3).

As per claim 18, Tian teaches, further comprising: 
	receiving, at an application virtual machine associated with the indicated one of the plurality of acceleration modules, the information indicating at least one of the task and the data from the indicated one of the plurality of virtual machines ([0035], Privileged GPU commands 224 are handled by the GPU scheduler module 214; [0036], The GPU scheduler module 214 evaluates the GPU commands of all of the command buffers of all of the VMs, and, in response to output of the evaluating of the GPU commands, dynamically selects a scheduling policy from a number of different scheduling policies); 
	providing, from the application virtual machine, the information to the one of the plurality of first queues associated with the indicated one of the plurality of acceleration modules ([0027], Portions of the CPU memory 150 may at least temporarily store command buffers and GPU commands that are created by the CPU 144, and portions of the GPU memory 156 at least temporarily store the GPU commands in command buffers 158; [0035], Privileged GPU commands 224 are handled by the GPU scheduler module 214 (e.g., by a trap-and-emulation technique), and submitted to the GPU 152 using a dynamic hybrid scheduling approach; and [0036], The GPU scheduler module 214 schedules at least one of the GPU commands for processing by the GPU according to the dynamically selected scheduling policy).
	Tian fails to specifically teach, receiving, at the application virtual machine, the information indicating the results of the operations performed by the indicated one of the plurality of acceleration modules; and providing, from the application virtual machine, the information indicating the results to the indicated one of the plurality of virtual machines.
	However, Cowperthwaite teaches, receiving, at the application virtual machine, the information indicating the results of the operations performed by the indicated one of the plurality of acceleration modules ([0022], each Virtual Machine on Host 100 is assigned a region of memory in which the frame-buffers and the physical memory backing GTT 210 reside …there are two logical "partitions" to Graphics Accelerator 200, namely the "render" partition and the "display" partition. The rendering partition of the device handles the execution of graphics instructions and the generation of the contents of the frame-buffer… the rendering engine may be directed to render into one region of memory; and [0024], even when another Virtual Machine is currently executing and submitting commands to Graphics Accelerator 200. Other Virtual Machines (i.e., the non-Focus VMs) may continue to submit commands to ; and 
	providing, from the application virtual machine, the information indicating the results to the indicated one of the plurality of virtual machines ([0022], there are two logical "partitions" to Graphics Accelerator 200, namely the "render" partition and the "display" partition…The display partition of the device handles the scan-conversion of the contents of the frame-buffer for display on Display Device 170; and [0025], the PTEs representing the contents of Frame Buffer 300 may be copied to Display Buffer 310 (i.e., an unused area of VM 110's memory, at a predetermined offset from the location of Frame Buffer 300) and to Display Buffer 315 (in an unused area of VM 120's memory, different from the location of Frame Buffer 305, at the same predetermined offset as Display Buffer 310). The contents of Display Buffer 310 and 315 may then be displayed on Display Device 170; see also claim 3).
As per claim 19, this claim is similar to claim 9 and is rejected for the same reasons.

Conclusion
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972. The examiner can normally be reached Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        
MELISSA A. HEADLY
Examiner
Art Unit 2199